        Case 2:20-cv-16107 Document 1-4 Filed 11/13/20 Page 1 of 1 PageID: 122



From: Caine, Gidon [mailto:Gidon.Caine@alston.com]
Sent: Saturday, March 18, 2017 6:29 PM
To: Tracy S. Tkac Esq. (ttkac@chubb.com); Notice of Loss;c-claim@aig.com
Cc: Betsy Bernard; Rory O'Connell (richard.oconnell@sitomobile.com); John M. Orr - Integro Insurance B
rokers (john.orr@integrogroup.com)
Subject: SITO Mobile, Ltd.




Dear Sirs/Madames:



This firm represents SITO Mobile, Ltd.



Please treat this request for documents from the SEC as confidential. It arrived yesterday.



SITO Mobile hereby notifies Chubb of this matter pursuant to Policy No. 8242-
8396; Allied World pursuant to Policy No. 0309-6252; and AIG pursuant to Policy No. 01-423-
07-86.



Thanks.



Gidon M. Caine
Alston & Bird
1950 University Avenue
Suite 500
East Palo Alto, California 94303-2282
650-838-2060 (direct)
650-838-2000 (main)
gidon.caine@alston.com




57173788.1                                                                                   Page 1 of 1
